Detailed Action
This office action is a response to an RCE filed on 12/31/2020 in which claims 1 – 19 and 24 - 29 are pending. A Notice of Allowance has been issued on 10/06/2020. An RCE has been submitted on 12/31/2020 requesting review of the Information Disclosure Statements.

Information Disclosure Statement
The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 12/31/2020 and 10/05/2020.

Conclusion;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY BARON whose telephone number is (571)270-1748.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571 272 3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY BARON/Examiner, Art Unit 2462                                                                                                                                                                                                        
/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462